Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered May 9, 1994, which, inter alia, denied plaintiff’s motion to strike the answer of defendants Baldwin Transportation Corp. and William E. Seabrock, unanimously affirmed, with costs.
The IAS Court properly determined that defendants substantially complied with the preliminary conference order and plaintiffs demand for discovery and inspection and, therefore, properly denied plaintiffs motion to strike defendants’ answer. Actions should be decided on their merits whenever possible and the harsh penalty of striking pleadings should only be imposed where the failure to comply was willful, contumacious or due to bad faith (Bassett v Bando Sangsa Co., 103 AD2d 728), circumstances not presented herein. Concur— Ellerin, J. P., Wallach, Kupferman, Ross and Mazzarelli, JJ.